Title: From John Adams to Tench Coxe, 20 August 1791
From: Adams, John
To: Coxe, Tench



Sir
Braintree August 20. 1791

I have determined in all Events to remove my family into Philadelphia from Bush hill, on Account of the many Inconveniences We experienced last year in passing and repassing.
I write this to beg the favour of you to give my Steward John Brisler, your Advice and Assistance in procuring a house in Town.  As the time is short, I expect to be obliged to some disadvantage. But any house and any rent is better than what we suffered last year.  Your kindness so often experienced has brought upon you this new request from Sir your most obedient and / humble servant

John Adams